                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


LOUIS L. VANESS and RUTH E. VANESS,

                       Plaintiffs,

WISCONSIN PHYSICIAN SERVICE,

                       Involuntary Plaintiff,
       v.                                                     Case No. 17-C-73

EAST BELLEVUE OWNER, LLC; and
21 EAST BELLEVUE MANAGEMENT, LLC,

                       Defendants.


    ORDER DENYING DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT


       Plaintiffs Louis VanEss and Ruth VanEss, both Wisconsin residents, filed this diversity

action for damages resulting from injuries Louis VanEss sustained after tripping over a floor railing

inside the Thompson Hotel in Chicago, Illinois. In their second amended complaint, the plaintiffs

allege that the negligence of defendants East Bellevue Owner, LLC (East Bellevue), a Delaware

Limited Liability Company with its principal place of business in Chicago, Illinois, and 21 East

Bellevue Management, LLC (21 East), likewise a Delaware Limited Liability Company with its

principal place of business in Chicago, Illinois, caused Louis VanEss’ injuries and Ruth VanEss’

loss of consortium with her husband. The court has jurisdiction over the claims pursuant to 28

U.S.C. § 1332. Currently before the court are two motions for summary judgment, one from East

Bellevue and one from 21 East. For the reasons that follow, both motions will be denied.
                                          BACKGROUND

        East Bellevue is the fee title owner of the Thompson Hotel. The hotel is operated and

managed by Thompson Sutton Associates pursuant to a hotel management agreement executed in

2011. Shortly after the management agreement was signed, the hotel underwent an extensive

renovation between 2012 and 2013. During this renovation process, a floor railing beneath the

lobby stairway was installed. The architect for the renovation was Hartshorne Plunkard, Ltd., and

the contractor was Power Construction Company, LLC. On September 18, 2013, the City of

Chicago issued a Certificate of occupancy for the hotel that stated “THE CITY OF CHICAGO

HEREBY CERTIFIES THAT . . . ALL CONSTRUCTION AND OTHER WORK HAVING BEEN

COMPLETE . . . CONFORMS TO THE GENERAL, SPECIFIC, AND STRUCTURAL

REQUIREMENTS OF THE APPLICABLE PROVISIONS OF THE MUNICIPAL CODE OF THE

CITY OF CHICAGO.” ECF No. 98-8. Defendant 21 East, pursuant to a restaurant management

agreement between it and East Bellevue, manages and operates a restaurant—the Nico Osteria

Restaurant—located on the first and second floors of the hotel.

        On March 13, 2015, the plaintiffs checked into the Thompson Hotel. Around noon, Louis

and Ruth left the hotel to get lunch with family and friends who were also staying at the hotel. After

returning to the hotel, the plaintiffs went to their room for fifteen minutes before taking the elevator

back down to the hotel lobby to meet their family and friends who were already waiting for them.

Upon exiting the elevator, the plaintiffs turned left and started walking towards their friends and

family who were standing in a lounge area of the restaurant. Between the plaintiffs and their friends

and family was an open-rise stairway that leads from the lobby up to the second floor. Situated




                                                   2
beneath the staircase is a floor railing, pictured below, that was installed to keep hotel guests from

walking underneath the stairway.




The floor railing consists of two ten-and-a-half feet long 2x1-inch steel bars connected by one

perpendicular bar, all of which are situated six inches above the floor with five inches of vertical

ground clearance.

       Louis was walking ahead of Ruth after exiting the elevator. Louis walked about twenty feet

towards his friends and family before he tripped and fell over the floor railing underneath the stairs

as he attempted to walk underneath the stairs. The height of the staircase where Louis fell was more

than six feet, high enough such that he did not have to duck to proceed under it. At the time that

he tripped, Louis was looking towards his friends and family and not down at the ground. Ruth,

who was following behind Louis, also tripped and fell on top of Louis. Louis suffered a torn rotator

cuff in his right shoulder that required surgery as a result of the fall and has some permanent



                                                  3
impairment. Neither defendant is aware of any other incidents involving the floor railing prior to

this incident.

        Both defendants argue that they cannot be held liable for the plaintiffs’ injuries because they

owed no duty of care to them. East Bellevue argues that it took no action that caused or contributed

to the accident and denies that it was in control of the area where it occurred. East Bellevue

contends that although it owned the building in which the accident occurred, both the hotel and the

restaurant were managed by other entities. East Bellevue contends that it had turned over

management of the hotel to Thompson Sutton and management of the restaurant to 21 East. Since

it retained no control over the area in which the accident occurred, East Bellevue contends it cannot

be considered a possessor of the premises and thus owed no duty to invitees, such as the VanEsses.

21 East likewise contends that it owed no duty to the plaintiffs to protect them from such risk of

harm because it did not design, construct or install the floor railing over which Louis VanEss

tripped. Its only duty was to keep the area clean. Both defendants also contend that any risk of

harm created by the railing was open and obvious.

                                       LEGAL STANDARD

        Summary judgment is appropriate when the movant shows there is no genuine issue of

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

party opposing the motion for summary judgment must “submit evidentiary materials that set forth

specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932,

937 (7th Cir. 2010) (citations omitted). “The nonmoving party must do more than simply show that

there is some metaphysical doubt as to the material facts.” Id. Summary judgment is properly

entered against a party “who fails to make a showing to establish the existence of an element


                                                  4
essential to the party’s case, and on which that party will bear the burden of proof at trial.” Austin

v. Walgreen Co., 885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986)).

                                              ANALYSIS

A.      Conflict of Law Analysis

        A threshold issue in the case is what law applies. That issue is significant because

Wisconsin’s safe place statute, Wis. Stat. § 101.11(1), imposes a higher standard of care on

employers and owners of places of employment or public buildings than is imposed under the

common law. Illinois does not have such a law. The court must therefore determine which States’

law applies. Plaintiffs are residents of the State of Wisconsin, but the site of the accident is Illinois.

“A federal court sitting in diversity looks to the conflict-of-laws rules in the state jurisdiction in

which it sits in order to choose the substantive law applicable to the case.” GATX Leasing Corp.

v. Nat’l Union Fire Ins. Co., 64 F.3d 1112, 1114 (7th Cir. 1995). The court therefore looks to

Wisconsin’s conflict-of-laws rules to determine which State’s laws apply.

        Under Wisconsin law, “‘the law of the forum should presumptively apply unless it becomes

clear that nonforum contacts are of greater significance.’” Drinkwater v. Am. Family Mut. Ins. Co.,

2006 WI 56, ¶ 40, 290 Wis. 2d 642, 714 N.W.2d 568 (quoting State Farm Mut. Auto Ins. Co. v.

Gillette, 2002 WI 31, ¶ 51, 251 Wis. 2d 561, 641 N.W.2d 662). “This requires Wisconsin’s

connections with the facts of the claim to be ‘so obviously limited and minimal that application of

that state's law constitutes officious intermeddling.’” Kohler Co. v. Kopietzki, No. 13-CV-1170,

2016 WL 1048036, at *2 (E.D. Wis. Mar. 11, 2016) (quoting Beloit Liquidating Trust v. Grade,

2004 WI 39, ¶ 24, 270 Wis. 2d 356, 677 N.W.2d 298) (internal quotations and citations omitted)).


                                                    5
In determining which state has the more significant relationship, the following factors, among others

are considered: “the place where the injury occurred, the place where the conduct causing the injury

occurred, the residence or nationality of the parties, and the place where the relationship between

the parties is centered.” (citing RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 145(2) (1971)).

        Here, these considerations weigh in favor of applying the law of Illinois. The case arises out

of an injury Louis sustained at a hotel in Chicago, Illinois. Aside from the fact that the plaintiffs

are Wisconsin residents, this action is centered around what took place in Illinois. Illinois is where

the injury and the alleged negligence of the defendants occurred. It is also where the defendants’

principal places of business are located. Plaintiffs elected to travel to the State of Illinois and stay

at a Chicago hotel, thereby subjecting themselves to Illinois law. See Spinozzi v. ITT Sheraton

Corp., 174 F.3d 842, 844–45 (7th Cir. 1999). Given that the contacts with Illinois are of greater

significance, the court will apply Illinois law to this case.

B.      Duty Under Illinois Law

        The Supreme Court of Illinois has described the concept of duty in negligence cases as a

policy determination that is “very involved, complex and indeed nebulous.” Mieher v. Brown, 54

Ill. 2d 539, 545, 301 N.E.2d 307 (1973). The “touchstone” of the court’s duty analysis under

Illinois law “is to ask whether a plaintiff and a defendant stood in such a relationship to one another

that the law imposed upon the defendant an obligation of reasonable conduct for the benefit of the

plaintiff.” Marshall v. Burger King Corp., 222 Ill. 2d 422, 436, 856 N.E.2d 1048 (2006) (citing

Happel v. Wal–Mart Stores, Inc., 199 Ill. 2d 179, 186, 766 N.E.2d 1118 (2002)).                   “The

‘relationship’ referred to in this context acts as a shorthand description for the sum of four factors:

(1) the reasonable foreseeability of the injury, (2) the likelihood of the injury, (3) the magnitude of


                                                   6
the burden of guarding against the injury, and (4) the consequences of placing that burden on the

defendant.” Simpkins v. CSX Transp., Inc., 2012 IL 110662, ¶ 18, 965 N.E.2d 1092.

       Although individuals and businesses do not owe an affirmative duty to protect or rescue a

stranger, the Illinois Supreme Court has “has long recognized that ‘every person owes a duty of

ordinary care to all others to guard against injuries which naturally flow as a reasonably probable

and foreseeable consequence of an act, and such a duty does not depend upon contract, privity of

interest or the proximity of relationship, but extends to remote and unknown persons.’” Id. at ¶ 19

(quoting Widlowski v. Durkee Foods, 138 Ill. 2d 369, 373, 562 N.E.2d 967 (1990)). “Thus, if a

course of action creates a foreseeable risk of injury, the individual engaged in that course of action

has a duty to protect others from such injury.” Id. But even where one has not created a risk of

harm by his own actions, an affirmative duty to act may arise where a legally recognized “special

relationship” exists between the parties. Id. at ¶ 20. Illinois law recognizes “four relationships that

give rise to an affirmative duty to aid or protect another against an unreasonable risk of physical

harm: ‘common carrier and passenger, innkeeper and guest, custodian and ward, and possessor of

land who holds it open to the public and member of the public who enters in response to the

possessor's invitation.’” Id. (quoting Marshall, 222 Ill. 2d at 438).

       With respect to possessors of land, Illinois has adopted § 343 of the Restatement (Second)

of Torts, which states:

       A possessor of land is subject to liability for physical harm caused to his invitees by
       a condition on the land if, but only if, he

       (a) knows or by the exercise of reasonable care would discover the condition, and
       should realize that it involves an unreasonable risk of harm to such invitees, and




                                                  7
       (b) should expect that they will not discover or realize the danger, or will fail to
       protect themselves against it, and

       (c) fails to exercise reasonable care to protect them against the danger.

Deibert v. Bauer Brothers Constr. Co., 141 Ill. 2d 430, 566 N.E.2d 239 (Ill. 1990) (citing

RESTATEMENT (SECOND) OF TORTS § 343, at 215–16 (1965)); see also Reddick v. Dillard's Inc., No.

CIV.08-844-CJP, 2010 WL 1752555, at *1 (S.D. Ill. Apr. 30, 2010) (applying Illinois law); Gentry

v. Shop ‘n Save Warehouse Foods, Inc., 708 F. Supp. 2d 733, 736–37 (C.D. Ill. 2010) (applying

Illinois law). The Restatement further defines a “possessor of land” as:

       (a) a person who is in occupation of the land with intent to control it or

       (b) a person who has been in occupation of land with intent to control it, if no other
       person has subsequently occupied it with intent to control it, or

       (c) a person who is entitled to immediate occupation of the land, if no other person
       is in possession under Clauses (a) and (b).

RESTATEMENT (SECOND) TORTS § 328E. “This emphasis on control is in keeping with the reason

behind imposing premises liability, namely, that ‘the person in possession of property ordinarily is

in the best position to discover and control its dangers, and often is responsible for creating them

in the first place.’” Madden v. Paschen, 395 Ill. App. 3d 362, 375, 916 N.E.2d 1203 (Ill. App. Ct.

2009) (quoting W. Keeton, PROSSER & KEETON ON TORTS § 57, at 386 (5th ed. 1984)).

       These are the principles of law that govern the court’s analysis.

C. Affirmative Actions or Special Relationship Between Plaintiffs and Defendants

       Applying these principles to the facts taken in the light most favorable to the plaintiffs, both

East Bellevue and 21 East had a duty to protect the plaintiffs from the risk of harm created by the

floor rail over which Louis VanEss tripped, either because of affirmative actions they took that gave



                                                  8
rise to that risk or because of their special relationship to the plaintiffs that could give rise to an

affirmative duty to protect them from a foreseeable risk of physical harm. East Bellevue argues that

it owed no duty to the plaintiffs because it holds only fee title to the land and was not in possession

of it. East Bellevue contends that Thompson Sutton, the hotel manager, had physical possession,

management, and control of the land at the time VanEss was injured. Thus, if anyone had a duty,

East Bellevue contends, it would be Thompson Sutton.

        The Restatement, however, “recognizes that a person may conduct activities on a land or be

in charge of the land without being the possessor.” O’Connell v. Turner Const. Co., 409 Ill. App.

3d 819, 825, 949 N.E.2d 1105 (Ill. App. Ct. 2011). Although the hotel management agreement gave

the hotel manager “exclusive right during the Term to supervise, direct and control the management,

operation and promotion of the Hotel,” ECF No. 98-5 at 2–3, “one who controls the land on behalf

of another is not the possessor and that limited control of the land does not equate possession.”

O’Connell, 409 Ill. App. 3d at 825. Further, the hotel management agreement explicitly states that

the hotel manager “does not have a leasehold or other possessory interest in the Hotel.” ECF No.

98-5 at 3. While the hotel manager may have been in charge of the operation of the hotel, East

Bellevue still retained ownership of the land itself. Further, the floor railing was not installed at the

direction of the hotel manager in its role as hotel manager, but under the oversight of East Bellevue

during the renovation of the hotel.

        Similarly, the fact that 21 East did not design, construct or install the floor rail does not

mean it was not a possessor of the area within the meaning of the Restatement. 21 East was

required to maintain the area under its contract with East Bellevue. 21 East views this obligation

as limited to cleaning the area and removing any litter or trash. But after the accident occurred, 21


                                                   9
East exercised control over the area by repositioning some bookcases that were under the staircase

so that they would prevent others from walking in the area where the floor rail was located and

where Louis VanEss tripped. Moreover, the evidence suggests that East 21 also had a legally

recognized special relationship with the plaintiffs in that it was serving as an innkeeper and they

were arriving as guests. This is sufficient to give rise to a duty on the part of 21 East to protect the

plaintiffs from a dangerous condition just outside its restaurant.

        It thus follows that neither defendant is entitled to summary judgment on the ground that

they engaged in no action or had no relationship sufficient to give rise to a duty to the plaintiffs.

We therefore turn to consider the other four factors that inform the negligence analysis under Illinois

law.

D.      Foreseeability, Likelihood, Magnitude, and Consequences

        The first such factor is foreseeability: Was the risk of injury reasonably foreseeable? Both

East Bellevue and 21 East argue that the risk of injury was not reasonably foreseeable because there

is no evidence that anyone had tripped over the floor railing before the plaintiffs. In the absence of

such prior notice, the defendants argue that the risk of harm was not reasonably foreseeable.

        The fact that no one had previously tripped over the floor rail, or at least no one reported to

the defendants that they had tripped, does not mean that the risk of injury from someone tripping

was not foreseeable. A rail set only six inches off the floor in what reasonably appears to be a

passageway under a staircase in a public building would seem to be the kind of condition that could

easily lead to precisely the kind of accident that occurred here. Particularly where, as here, there

is evidence that the area in which the floor rail was located was in a shadow and the rail was not

painted with a bright color in contrast with the color of the floor, it is at least a jury question as to


                                                   10
whether a reasonable person should have foreseen the risk of someone tripping over it. Neither East

Bellevue nor 21 East contend they were not aware of the floor railing and its location under the

stairway. Indeed, it appears it was placed at that location to prevent people from hitting their heads

on the staircase. Yet, it hardly seems reasonable to place an obstacle at ankle level to protect the

public from an obstacle at eye level, especially when the first obstacle is extended beyond the area

where the second obstacle even exists.

        At the very least, the evidence is sufficient to allow a jury to find constructive notice of a

risk of harm. “‘To prove constructive notice, a plaintiff must show that the hazardous condition

existed for a sufficient amount of time or that, through the exercise of reasonable care, the defendant

should have discovered the dangerous condition.’” Hanna v. Creative Designers, Inc., 2016 IL App

(1st) 143727, ¶ 35, 63 N.E.3d 1036 (quoting Hornacek v. 5th Avenue Prop. Mgmt., 2011 IL App

(1st) 103502, ¶ 29, 959 N.E.2d 173). For the reasons already set forth, a jury could find that the

defendants had notice.

        The next factor to consider is the likelihood of the injury. This is quite high, given the

surrounding circumstances. The risk at issue is a fall on a hard surface. Given the location of the

hazard, i.e., a corridor open to the public inside a hotel adjacent to the hotel restaurant, and the age

range of the individuals likely to encounter it, the likelihood of injury to a member of the public,

assuming they do not see the rail, is extremely high.

        Turning to the magnitude of the burden to guard against the risk, it is minimal. All that is

required is for the defendants to take steps to prevent invitees from walking under the stairway in

the first place, preventing them from encountering the floor railing and avoiding the risk of harm

it presents. Supporting this is the fact that 21 East was able to rearrange bookcases that were


                                                  11
already underneath the stairwell such that they were up against the railing and thereby served as an

obvious barrier to walking under the staircase. Although evidence of subsequent remedial measures

is not admissible for the purpose of proving negligence, it is admissible for purposes of proving

“ownership or control, existence of duty, and feasibility of precautionary measures.” Fed. R. Evid.

407, Advisory Committee Notes.

        Lastly, addressing the consequences of placing that burden on the defendant, “the existence

of a duty turns in large part on public policy considerations.” Pullia v. Builders Square, Inc., 265

Ill. App. 3d 933, 940, 638 N.E.2d 688 (Ill. App. Ct. 1994). The “policy justifying the business

invitor’s duty of reasonable care is related to the affirmative action the invitor takes in opening his

business to the public and to the potential for harm that a business open to the general public poses.”

Marshall, 22 Ill. 2d at 411. Here, the consequences of placing the duty on the defendants is

minimal. Weighing all of these factors, a jury could find that the defendants were negligent in

failing to take steps to mitigate the risk of harm created by the floor rail.

E.      Open and Obvious

        The defendants also contend they had no duty to the plaintiffs because the floor railing was

an open and obvious hazard. Under the open and obvious rule, “a party who owns or controls land

is not required to foresee and protect against an injury if the potentially dangerous condition is open

and obvious.” Bruns v. City of Centralia, 2014 IL 116998, ¶ 16, 21 N.E.3d 684 (internal quotation

marks omitted). “Obvious” means that “both the condition and the risk are apparent to and would

be recognized by a reasonable man, in the position of the visitor, exercising ordinary perception,

intelligence, and judgment.” Id. (quoting RESTATEMENT (SECOND) OF TORTS § 343A cmt. b, at 219

(1965)). “Application of the open and obvious rule affects the first two factors of the duty analysis:


                                                  12
the foreseeability of injury, and the likelihood of injury. Where the condition is open and obvious,

the foreseeability of harm and the likelihood of injury will be slight, thus weighing against the

imposition of a duty.” Id. at ¶ 19.

       Plaintiffs dispute that the floor railing was open and obvious, asserting that its color, size,

and location make it difficult to see. In support of their claim, the plaintiffs rely not only on their

own observations but also on the report of their expert, Lee Martin, which states that “[t]he floor

railings below the lobby stairway at the hotel would not be conspicuous to pedestrians due to their

small size, lack of contrast, and location in the shadow of the stairway above.” ECF No. 110-1 at

13. Given this evidence, the question of whether the hazard created by the floor railing was open

and obvious is a factual issue that a jury must decide. See Wade v. Wal-Mart Stores, Inc., 2015 IL

App (4th) 141067, ¶ 18, 39 N.E.3d 1141 (“Where a court cannot conclude as a matter of law that

a condition poses an open and obvious danger the obviousness of the danger is for the jury to

determine.”).

F.     Proximate Cause

       Regardless of whether it owed a duty to Louis, East Bellevue contends that it is still entitled

to summary judgment because the plaintiffs cannot establish that its negligence was the proximate

cause of Louis’ injuries. “[P]roximate cause of an injury is, in most cases, a question of fact to be

determined from all the attending circumstances.” Parikh v. Gilchrist, 2017 IL App (1st) 160532,

¶ 28, 89 N.E.3d 1015. “It can only be a question of law when the facts are not only undisputed but

also such that there can be no difference in the judgment of reasonable people as to the inferences

to be drawn for them.” Id. In support of its contention, East Bellevue points to the findings section

of Martin’s expert report where he states that “[t]he failure of Nico Osteria, One Off Hospitality


                                                  13
Group, Ltd., Two Roads Hospitality, and AJ Capital Partners, LLC . . . was the cause of the Van Ess

fall and injury.” ECF No. 110-1 at 13. There is no mention of East Bellevue. As the plaintiffs

point out, however, earlier in is report Martin states “[t]he failure of . . . Owner . . . to maintain the

area beneath the lobby stairway in a safe manner violated the standard of care for operation and

maintenance of pedestrian walkways that are part of the required means of egress, and was the cause

of the Van Ess fall and injury.” ECF No. 110-1 at 12. Regardless of Martin’s opinion, the evidence

is more than sufficient to support a jury’s verdict that East Bellevue was negligent and that its

negligence was a proximate cause of the plaintiffs’ injuries.

                                           CONCLUSION

        For all of the foregoing reasons, the defendants’ motions for summary judgment (ECF Nos.

95, 100) are DENIED.

        SO ORDERED this 15th day of January, 2019.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court




                                                   14
